Mr. Justice Scanlan delivered the opinion, of the court. 2. Railroads, § 769*—when instruction not erroneous as assuming facts. The giving of an instruction for plaintiff which simply informed the jury that the plaintiff charges in his declaration that the railroad company operated its trains across a certain public street, held not error for the reason that the jury would infer from the language of the instruction that the court assumed that the crossing was a public crossing. 3. Instructions, §" 90*—when instruction on right of jury to disregard testimony of a witness erroneous. A requested instruction stating that “the jury have no right to disregard the testimony of a witness where such testimony is not contradicted, and such witness has not been impeached,” held bad for the reason that the testimony referred to is not confined to material matters and for the reason that the testimony might be plainly false and impossible of direct contradiction or impeachment.